

115 HR 990 IH: To prohibit any hiring freeze from affecting Department of Defense civilian positions in facilities that perform depot maintenance or are designated as a center for industrial and technical excellence, and for other purposes.
U.S. House of Representatives
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 990IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Cole (for himself, Mr. Bishop of Utah, Mrs. Bustos, Mr. Loebsack, Mr. Kilmer, and Mr. Jones) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit any hiring freeze from affecting Department of Defense civilian positions in facilities
			 that perform depot maintenance or are designated as a center for
			 industrial and technical excellence, and for other purposes.
	
		1.Prohibition on hiring freeze from affecting Department of Defense civilian positions at certain
 facilitiesThe memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, shall have no force or effect with respect to any Department of Defense civilian position at, or in support of—
 (1)any facility at which depot-level maintenance and repair (as that term is defined in section 2460 of title 10, United States Code) is carried out; or
 (2)any facility designated under section 2474 of such title as a center for industrial and technical excellence.
			